Quinn-Brintnall, J.
¶16 (concurring in part) — I concur with the majority opinion’s conclusion that the public trial right does not attach to the preliminary, individual questioning of a deliberating juror about alleged misconduct, and its analysis concerning the adequacy of the record for an effective appeal, prosecutorial misconduct, and ordering mental health counseling. I also concur with the majority opinion’s treatment of the issues Danial Halverson raises in his statement of additional grounds. However, for the reasons stated in State v. Lundy, 176 Wn. App. 96, 308 P.3d 755 (2013), on the issue of legal financial obligations, I concur only in the result.
Review denied at 179 Wn.2d 1016 (2014).